                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


LARRY D. HILL, JR.                        )
                     Plaintiff,           )
                                          )
v.                                        )      JUDGMENT
                                          )      5:21-CV-40-FL
TIME CAP LAB and IRENE L.                 )
McGREGOR,                                 )
                  Defendants.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendations of the United States Magistrate Judge,
to which no objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 23, 2021, and for the reasons set forth more specifically therein, that this action is
DISMISSED WITHOUT PREJUDICE.

This Judgment Filed and Entered on March 23, 2021, and Copies To:
Larry D. Hill, Jr. (via U.S. Mail) 2600 South Church St, Rocky Mount, NC 27803


March 23, 2021                     PETER A. MOORE, JR., CLERK

                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk




          Case 5:21-cv-00040-FL Document 7 Filed 03/23/21 Page 1 of 1
